ORDER
PER CURIAM.
Richard M. Terry appeals from the trial court’s judgment dissolving his marriage to Karyl A. Terry. He alleges the trial court erred in failing to enforce the parties’ antenuptial agreement and ordering him to pay modifiable maintenance.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).